DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on May 24, 2022:
Claim 3, 10, and 15-17 are amended.
	Claims 1-20 are pending.

Response to Arguments
In response to the remarks filed on May 24, 2022:
	Applicant’s arguments towards the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not persuasive.
	Applicant argues towards independent claims 1, 8, and 15 regarding that the combination of Sholtis and Patel does not teach extracting views of the data as received from the plurality of data sources based on the mapping of the identified raw fields to common fields (pages 7-8 of the Remarks).



The Examiner respectfully disagrees with the above remark. Accordingly, Sholtis teaches:
mapping the identified raw fields to common fields by determining similarities between a raw field and each of the common fields (Each node may include one or more mappings between the node's taxonomy view and the taxonomy of one or more data sources defined on the node. Illustrated in FIG. 3 is a federated system 300 with a node 302 and two data sources 304 306. Data sources 304 306 are defined on node 302. In the example, node 302 includes a taxonomy view 308, data source 304 is associated with a taxonomy 310, and data source 306 is associated with a taxonomy 312. Mappings can be created between object "Resistors" in taxonomy view 308 and objects "Fixed Resistors" and "Variable Resistors" in taxonomy 310. Another mapping can also be created between object "Resistors" in taxonomy view 308 and object "Resistors" in taxonomy 312, [Column 4, Lines 4-65]. Once every available data resource object has at least one matching taxonomy view object, each available data resource object in the taxonomy of the data source is mapped to the one or more objects in the taxonomy view of the node matching the available data resource object (714), [Column 7, Lines 35-48]. Note that a taxonomy view comprises a plurality of different fields, [Column 27, Lines 22-65]. See further Fig. 57 and supporting texts for field mappings. Figure 6 shows creating a mapping of the objects at a client’s node and objects identified from the received taxonomies at step 608); 
extracting views of the data as received from the plurality of data sources based on the mapping of the identified raw fields to common fields (In FIG. 5, a plurality of data sources are defined on a node at 502. Each data source is associated with a taxonomy. A taxonomy view is established at the node (504) and one or more mappings between the taxonomy view at the node and the taxonomy of at least one of the plurality of data sources are created (506). The plurality of data sources are then accessed via the taxonomy view at the node (508). For example, users can query the plurality of data sources by querying the taxonomy view. The query will be translated into a plurality of queries using the one or more mappings, one for each data source, [Column 6, Line 61 – Column 7, Line 5]. See further returning results of the plurality of queries, [Column 5, Lines 40-51]. Figure 6 shows accessing the objects at the data sources at the client’s node at step 610).
That is, a client can define an object (e.g., “Resistors”) stored on the client’s device to be mapped to other objects (e.g., “Fixed Resistors” and “Variable Resistors”) stored on one or more data sources by using the taxonomy views defined on the client’s device and the one or more data sources ([Column 4, Lines 35-47]). The client is then permitted to send a query (e.g., finding values of object “Resistors”) to the one or more data sources without requiring knowledge of each data source’s format or schema ([Column 4, Lines 61-65]). Results of the query (e.g., values of “Fixed Resistors” and “Variable Resistors”) are then returned to the client from the one or more data sources based on said mapping(s) ([Column 5, Lines 40-51]). Thus, Sholtis clearly teaches receiving results of a query (i.e., claimed extracting views of the data) are returned as received from the one or more data sources based on the mappings as claimed.  
Rejections of all the dependent claims are also maintained in view of the explanations above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Sholtis et al. (Pat. No. US 7392255, published on June 25, 2008; hereinafter Sholtis) in view of Patel et al. (Pub. No. US 2020/0233877, filed on January 23, 2019; hereinafter Patel).

Regarding claims 1, 8, and 15, Shotis clearly shows and discloses a method for extracting data views (Abstract); a non-transitory machine readable medium containing program instructions for extracting data views, wherein the program instructions are executable by one or more processors to perform a process of the method; and an apparatus comprising: one or more processors; one or more non-transitory computer-readable media; program instructions stored on the one or more non-transitory computer-readable media that are executable by the one or more processors such that the one or more processors configured to implement the method (Figure 18), wherein the method comprising:
receiving data from a plurality of data sources (In the embodiment of FIG. 7, one or more data resources are selected at 702 to be used in a data source. At 704, one or more connection parameters to each data resource are specified. One or more objects from each data resource are made available (706) and a taxonomy view is established at a node (708). The taxonomy of the data source includes the one or more available data resource objects, [Column 7, Lines 28-34]. The taxonomy view of a node allows any data source, regardless of data source type, location, configuration, design, etc., to be integrated into a single standardized schema. This permits access to the data sources without requiring knowledge of each data source's format or schema, [Column 4, Lines 61-65]. Figure 6 further shows taking snapshots of taxonomies of the plurality of data sources at steps 602-604); 
identifying raw fields from the received data (A determination is made at 710 as to whether each available data resource object in the taxonomy of the data source matches one or more objects in the taxonomy view of the node, [Column 7, Lines 35-48]. Each data source is associated with a taxonomy. A taxonomy may include, for example, an organizational structure and/or a classification scheme. Each taxonomy may also include metadata objects. Metadata objects are described in further detail below. FIG. 2 shows a data source 200 with a taxonomy 202. In the illustrative embodiment, data source 200 contains information on different types of computers, computer peripherals, etc., [Column 4, Lines 4-60]. Note that a taxonomy view comprises a plurality of different fields, [Column 27, Lines 22-65]. Figure 6 shows identifying objects in the received taxonomies at step 605); 
mapping the identified raw fields to common fields by determining similarities between a raw field and each of the common fields (Each node may include one or more mappings between the node's taxonomy view and the taxonomy of one or more data sources defined on the node. Illustrated in FIG. 3 is a federated system 300 with a node 302 and two data sources 304 306. Data sources 304 306 are defined on node 302. In the example, node 302 includes a taxonomy view 308, data source 304 is associated with a taxonomy 310, and data source 306 is associated with a taxonomy 312. Mappings can be created between object "Resistors" in taxonomy view 308 and objects "Fixed Resistors" and "Variable Resistors" in taxonomy 310. Another mapping can also be created between object "Resistors" in taxonomy view 308 and object "Resistors" in taxonomy 312, [Column 4, Lines 4-65]. Once every available data resource object has at least one matching taxonomy view object, each available data resource object in the taxonomy of the data source is mapped to the one or more objects in the taxonomy view of the node matching the available data resource object (714), [Column 7, Lines 35-48]. Note that a taxonomy view comprises a plurality of different fields, [Column 27, Lines 22-65]. See further Fig. 57 and supporting texts for field mappings. Figure 6 shows creating a mapping of the objects at a client’s node and objects identified from the received taxonomies at step 608); 
extracting views of the data as received from the plurality of data sources based on the mapping of the identified raw fields to common fields (In FIG. 5, a plurality of data sources are defined on a node at 502. Each data source is associated with a taxonomy. A taxonomy view is established at the node (504) and one or more mappings between the taxonomy view at the node and the taxonomy of at least one of the plurality of data sources are created (506). The plurality of data sources are then accessed via the taxonomy view at the node (508). For example, users can query the plurality of data sources by querying the taxonomy view. The query will be translated into a plurality of queries using the one or more mappings, one for each data source, [Column 6, Line 61 – Column 7, Line 5]. See further returning results of the plurality of queries, [Column 5, Lines 40-51]. Figure 6 shows accessing the objects at the data sources at the client’s node at step 610).
Patel then discloses:
mapping the identified raw fields to common fields by:
determining similarities between a raw field and each of the common fields (user interface 600 may map columns or fields of the source table 622 with columns or fields of the target table 624 based on text similarity between the column or field names of the source table and the target table, and similarity between types of values the respective fields or columns hold, [0063]); 
identifying a target common field based on the determined similarities between the raw field and the common fields (User interface 600 may be configured to automatically map (or enable the user to manually update the initial automatic mapping) the columns and present the mapping in table format 630 even when the source and target tables are different from each other (e.g., have different names, and/or schema). In this case, as explained above, user interface 600 may map columns based on, e.g., text similarity between column names of the source and target columns, and the type of data a column is configured to store. User interface 600 may present mapped columns in table format 630, and present any unmapped columns of the source table in box 650, and present any unmapped columns of the target table in box 660, [0063]); and 
mapping the raw field to the target common field (In the example shown in FIG. 6, when the user selects the “Incident” table as the target table 620 to load incoming replication event data of the “Incident” source table 610, user interface 600 maps incoming columns of the source table 622 with columns of the target table 624, so that “Upon approval” column of source 622 is mapped with “Upon approval” column of target 624, “Upon reject” column of source 622 is mapped with “Upon reject” column of target 624, and so on, [0063]).
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Patel with the teachings of Sholtis for the purpose of mapping an input field from data schema to a target field based similarity scores between the input field and each of a plurality of target fields to create a standardized view of input data fields.  
Regarding claims 3, 10, and 17, Patel then discloses: 
determining similarities between a raw field and each of the common fields comprises determining a similarity in a set of one or more characteristics of the raw field and the common field; the set of characteristics comprises a field name and at least one of a field data type, or a data distribution of values for the field (user interface 600 may map columns or fields of the source table 622 with columns or fields of the target table 624 based on text similarity between the column or field names of the source table and the target table, and/or similarity between types of values the respective fields or columns hold, [0063]); and 

the target common field is the common field with a highest similarity to the target common field (In the example shown in FIG. 6, when the user selects the “Incident” table as the target table 620 to load incoming replication event data of the “Incident” source table 610, user interface 600 maps incoming columns of the source table 622 with columns of the target table 624, so that “Upon approval” column of source 622 is mapped with “Upon approval” column of target 624, “Upon reject” column of source 622 is mapped with “Upon reject” column of target 624, and so on, [0063]).  
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sholtis in view of Patel and further in view of Williamson (Pub. No. US 2014/0244692, published on August 28, 2014).

Regarding claims 2, 9, and 16, Williamson then discloses the received data is in an extensible markup language (XML) format, wherein the method further comprises processing the received data to convert the XML format to a JavaScript Object Notation (JSON) format (the "Grocery" category in the XML information may be named "Items" in the converted JSON information, and the "Fruit" and "Vegetable" sub-categories of the XML information may also be included in the "Items" category of the converted JSON information, [0011]-[0012]).  
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Williamson with the teachings of Sholtis, as modified by Patel, for the purpose of populating the JSON data structure with content from input XML data structure based on an association between the input and output elements.  
Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sholtis in view of Patel and further in view of Libow et al. (Pub. No. US 2018/0218019, published on August 2, 2018; hereinafter Libow).

Regarding claims 4, 11, and 18, Libow then discloses mapping the identified raw fields to common fields comprises: 
obtaining metadata for each of the common fields (A table may have some associated metadata (e.g., constraints on the table or on the values within particular columns, for example a constraint that any data value stored in a particular column must have a particular format, for instance FLOAT or INTEGER), [0081]), wherein the metadata comprises aggregation data that describes how a field can be aggregated (By storing the field values in DBMS supported data types like INTEGER and FLOAT, it may not only be possible to save storage space, but also to significantly accelerate the analytical processing of the messages and field values received from a large number of devices as the numbers to be aggregated and processed may be loaded and sequentially processed in the register without any delays caused by loading data and instruction for format conversion and parsing operations into the register, [0076]);  -25-S51-06698 
wherein extracting views comprises generating a query to view the received data based on the mapping of the identified raw fields to the common fields, wherein the query aggregates the data based on the metadata for each raw field (receiving a request from a client system; the request relates to the retrieval of data of a plurality of messages of a particular one of the devices which has been stored in the fact table of the database. In response to receiving the request, the method comprises identifying the view created for the device type of the one device and calling the identified view for extracting the message data that is stored in the fact table and that was received from the one device, [0046]-[0047]).  
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Libow with the teachings of Sholtis, as modified by Patel, for the purpose of processing messages received from a set of devices based on mapping of message fields stored in a mapping table of a relational database based on an identified mapping that assigns each of the determined fields of the message to a respective one of the columns of a respective table. 
Regarding claims 5, 12, and 19, Libow then discloses extracting views comprises generating a query to view the received data based on the mapping of the identified raw fields to the common fields, wherein each field of the received data is represented in the generated query (analyzing the mapping table for identifying the fact table columns assigned to the message fields of the messages generated by the particular device; transforming the request into a database query adapted to selectively retrieve data values derived from messages of the particular device, the database query being configured to selectively access the identified fact table columns; and triggering the execution of the database query in the relational database, [0048]-[0051]). 
Regarding claims 6, 13, and 20, Libow then discloses the received data comprises a plurality of records, wherein a first record comprises a particular number of fields and a second record comprises a different number of fields (it may be possible to store the messages of a plurality of different devices of a plurality of different device types into a single table. Individual fields such as temperature, pressure, moisture, acceleration in x-, y- and z-direction, altitude, recorded-voice-fields, or the like are not manually or invariably assigned to a particular column. Rather, a particular column may be assigned to different fields of different message types (e.g., submitted by devices of different device types), [0019]).
Regarding claims 7, and 14, Libow then discloses the received data from the plurality of data sources comprises event logs from playback devices and controllers (Each of the devices may repeatedly send messages at predefined time intervals and/or in response to a trigger event (e.g., a parameter change or a user action). The devices may likewise be any other device type selected from a wide variety of devices such as heart monitoring implants, biochip transponders, sensors which are built-in into a vehicle, DNA analysis devices for environmental/food/pathogen monitoring or field operation devices. The devices may likewise be "smart home devices" used for home security and home automation (e.g., the control and automation of lighting, heating, ventilation, air conditioning, and appliances such as washer/dryers, robotic vacuums, air purifiers, ovens or refrigerators/freezers that use Wi-Fi for remote monitoring). Likewise, the devices may comprise "smart wearable" devices, "smart home" devices, or devices relating to environmental monitoring and control or intelligent shopping systems monitoring specific users' purchasing habits in a store by tracking their specific mobile phones, [0163]).  


Claims 1, 8, and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over in view of Sholtis in view of Patel and further in view of Aggarwal et al. (Pub. No. US 2019/0286978, published on September 19, 2019; hereinafter Aggarwal). Note that rejections of all dependent claims are similar to the rejections presented above, and are not repeated for simplicity purposes.

Regarding claims 1, 8, and 15, Shotis clearly shows and discloses a method for extracting data views (Abstract); a non-transitory machine readable medium containing program instructions for extracting data views, wherein the program instructions are executable by one or more processors to perform a process of the method; and an apparatus comprising: one or more processors; one or more non-transitory computer-readable media; program instructions stored on the one or more non-transitory computer-readable media that are executable by the one or more processors such that the one or more processors configured to implement the method (Figure 18), wherein the method comprising:
receiving data from a plurality of data sources (In the embodiment of FIG. 7, one or more data resources are selected at 702 to be used in a data source. At 704, one or more connection parameters to each data resource are specified. One or more objects from each data resource are made available (706) and a taxonomy view is established at a node (708). The taxonomy of the data source includes the one or more available data resource objects, [Column 7, Lines 28-34]. The taxonomy view of a node allows any data source, regardless of data source type, location, configuration, design, etc., to be integrated into a single standardized schema. This permits access to the data sources without requiring knowledge of each data source's format or schema, [Column 4, Lines 61-65]. Figure 6 further shows taking snapshots of taxonomies of the plurality of data sources at steps 602-604); 
identifying raw fields from the received data (A determination is made at 710 as to whether each available data resource object in the taxonomy of the data source matches one or more objects in the taxonomy view of the node, [Column 7, Lines 35-48]. Each data source is associated with a taxonomy. A taxonomy may include, for example, an organizational structure and/or a classification scheme. Each taxonomy may also include metadata objects. Metadata objects are described in further detail below. FIG. 2 shows a data source 200 with a taxonomy 202. In the illustrative embodiment, data source 200 contains information on different types of computers, computer peripherals, etc., [Column 4, Lines 4-60]. Note that a taxonomy view comprises a plurality of different fields, [Column 27, Lines 22-65]. Figure 6 shows identifying objects in the received taxonomies at step 605); 
mapping the identified raw fields to common fields by determining similarities between a raw field and each of the common fields (Each node may include one or more mappings between the node's taxonomy view and the taxonomy of one or more data sources defined on the node. Illustrated in FIG. 3 is a federated system 300 with a node 302 and two data sources 304 306. Data sources 304 306 are defined on node 302. In the example, node 302 includes a taxonomy view 308, data source 304 is associated with a taxonomy 310, and data source 306 is associated with a taxonomy 312. Mappings can be created between object "Resistors" in taxonomy view 308 and objects "Fixed Resistors" and "Variable Resistors" in taxonomy 310. Another mapping can also be created between object "Resistors" in taxonomy view 308 and object "Resistors" in taxonomy 312, [Column 4, Lines 4-65]. Once every available data resource object has at least one matching taxonomy view object, each available data resource object in the taxonomy of the data source is mapped to the one or more objects in the taxonomy view of the node matching the available data resource object (714), [Column 7, Lines 35-48]. Note that a taxonomy view comprises a plurality of different fields, [Column 27, Lines 22-65]. See further Fig. 57 and supporting texts for field mappings. Figure 6 shows creating a mapping of the objects at a client’s node and objects identified from the received taxonomies at step 608); 
extracting views of the data as received from the plurality of data sources based on the mapping of the identified raw fields to common fields (In FIG. 5, a plurality of data sources are defined on a node at 502. Each data source is associated with a taxonomy. A taxonomy view is established at the node (504) and one or more mappings between the taxonomy view at the node and the taxonomy of at least one of the plurality of data sources are created (506). The plurality of data sources are then accessed via the taxonomy view at the node (508). For example, users can query the plurality of data sources by querying the taxonomy view. The query will be translated into a plurality of queries using the one or more mappings, one for each data source, [Column 6, Line 61 – Column 7, Line 5]. See further returning results of the plurality of queries, [Column 5, Lines 40-51]. Figure 6 shows accessing the objects at the data sources at the client’s node at step 610).


Patel then discloses:
mapping the identified raw fields to common fields by:
determining similarities between a raw field and each of the common fields (user interface 600 may map columns or fields of the source table 622 with columns or fields of the target table 624 based on text similarity between the column or field names of the source table and the target table, and similarity between types of values the respective fields or columns hold, [0063]); 
identifying a target common field based on the determined similarities between the raw field and the common fields (User interface 600 may be configured to automatically map (or enable the user to manually update the initial automatic mapping) the columns and present the mapping in table format 630 even when the source and target tables are different from each other (e.g., have different names, and/or schema). In this case, as explained above, user interface 600 may map columns based on, e.g., text similarity between column names of the source and target columns, and the type of data a column is configured to store. User interface 600 may present mapped columns in table format 630, and present any unmapped columns of the source table in box 650, and present any unmapped columns of the target table in box 660, [0063]); and 
mapping the raw field to the target common field (In the example shown in FIG. 6, when the user selects the “Incident” table as the target table 620 to load incoming replication event data of the “Incident” source table 610, user interface 600 maps incoming columns of the source table 622 with columns of the target table 624, so that “Upon approval” column of source 622 is mapped with “Upon approval” column of target 624, “Upon reject” column of source 622 is mapped with “Upon reject” column of target 624, and so on, [0063]).
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Patel with the teachings of Sholtis for the purpose of mapping an input field from data schema to a target field based similarity scores between the input field and each of a plurality of target fields to create a standardized view of input data fields.  
Aggarwal then alternatively discloses:
mapping the identified raw fields to common fields by:
determining similarities between a raw field and each of the common fields (The single level XDMs in one path in the XDM tree together compose a single XDM field. In order to calculate the probability of match between input field and a single XDM field, the field similarity network is used for determining the similarity scores with each constituent single level XDM in the XDM field. Each of these similarity scores is interpreted as probability of matching the field with the single level XDM. The XDM field with the highest probability is mapped to the input field, [0059]-[0064]. See further Figures 4-8 and supporting texts); 
identifying a target common field based on the determined similarities between the raw field and the common fields (Once the similarity scores are output 216, the similarity scores are input to the composition module 218 in the final phase. The composition module 218 composes the similarity scores of all single level XDMs in one path in the XDM tree to determine the probability of match with a single XDM field, [0059]); and 
mapping the raw field to the target common field (The XDM field with the highest probability is mapped to the input field, [0059]-[0064]).
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Aggarwal with the teachings of Sholtis, as modified by Patel for the purpose of mapping an input field from to a target field based determined similarities between the fields for efficient data retrieval operations performed on the target fields.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                            August 22, 2022